                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          STATESVILLE DIVISION
                             5:16-cv-00019-RJC

SALLY S. ABEE,                             )
                                           )
             Plaintiff,                    )
                                           )
       v.                                  )
                                           )                   ORDER
NANCY A. BERRYHILL,                        )
Acting Commissioner of                     )
Social Security Administration,            )
                                           )
             Defendant.                    )
__________________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Attorney’s

Fees under Section 406(b) of the Social Security Act, 42 U.S.C. §§ 206(B) and 406(b)

(the “Motion”). (Doc. No. 17). In the Motion, Plaintiff contends that she is entitled

to attorney’s fees in the amount of $18,000, which represents less than 25% of

Plaintiff’s accrued back benefits, to be paid from Plaintiff’s back benefits pursuant

to section 406(b) of the Social Security Act. 42 U.S.C. § 406(b). Defendant filed a

Response to Plaintiff’s motion stating that “Defendant neither supports nor opposes

Plaintiff’s counsel’s request for attorney’s fees.” (Doc. No. 18).

      The Court has reviewed the Motion and supporting exhibits and finds that

Plaintiff has established that she is entitled to attorney’s fees pursuant to 42 U.S.C.

§ 406(b). For the reasons outlined in Plaintiff’s Motion, the Court GRANTS

Plaintiff’s Motion for Attorney’s Fees. (Doc. No. 17).
      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Attorney’s Fees,

(Doc. No. 17), is GRANTED. The Commissioner of Social Security is hereby

ORDERED to pay to Plaintiff’s counsel the sum of $18,000.00 from Plaintiff’s back

benefits and Plaintiff’s counsel shall refund the $6,322.50 EAJA fees to Plaintiff,

and upon the payment of such sums, this case shall be dismissed with prejudice.


                                   Signed: October 29, 2018




                                            2
